DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 16, the claims disclose determining “the stator currents to be delivered as setpoint stator currents”.  It seems that the stator currents and the setpoint stator currents are the same currents.
The same claims disclose “controlling a rectifier to set the stator currents to be delivered at the stator output to the setpoint stator currents”.  The same claims 
How would the stator currents be different from the setpoint stator currents? How can those two types of currents be the same current?

Claims 3 – 15, 18 are rejected due to their dependency on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 6, 9, 11 – 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beekmann et al (US 2012/0104756) in view of Blaschke et al (US 4,423,367).
Beekmann et al discloses regarding,
Claim 1, a method for controlling a multiphase separately excited synchronous generator in a wind turbine (see Fig. 1), comprising: detecting a speed of an armature or aerodynamic rotor of the wind turbine, wherein: the synchronous generator includes a stator and the armature, and the armature has an excitation input for receiving at least one electrical quantity (paragraphs 0045, 0046), least one electrical quantity,at least one electrical quantity at least one electrical quantity 
; and determining, by an adaptive controller, the at least one electrical quantity or the stator currents to be delivered as the setpoint stator currents, wherein the adaptive controller determines the at least one electrical quantity or (the statement after the “or” word is optional and does not need to be disclosed by the Prior Art since the statement is disclosed in the alternative)  the stator currents to be delivered as the setpoint stator currents based on the estimated parameters


Beekmann et al discloses all of the elements above.  It is noted that using various parameters, like an electrical quantity (could be voltage, power current, etc.) for controlling a generator is well-known.  For example,
Blaschke et al teaches,

wherein the parameters one of: magnetization inductances, a stator resistance, or an excitation resistance (see title). 


Beekmann et al further discloses, regarding,

Claim 6, estimating, a 

Claim 9, the DC link is connected to an inverter and the inverter converts energy of the DC link into a three-phase current for supply to an electrical supply system (see Fig. 2).

Claim 11, controlling the adaptive controller synchronous generator is maximized (see abstract).

Claim 16, A wind turbine, comprising: a multiphase separately excited synchronous generator; an aerodynamic rotor; a stator having a stator output configured to deliver stator currents; a rectifier, connected to the stator output, configured to rectify the stator currents and provide the stator currents to a direct current (DC) link connected to the rectifier, the rectifier being controllable to control the stator currents; an armature having an excitation input configured to receive at least one electrical quantitythe at least one electrical quantity at least one electrical quantity  at least one electrical quantityat least one electrical quantity and 6Application No. 16/642,345 Reply to Office Action Dated August 9, 2021 estimate parameters of the synchronous generator, wherein the parameters 




Beekmann et al discloses the elements above.  However, Beekmann et al does not disclose the elements below.
On the other hand, Blaschke et al discloses, regarding,
Claim 3, determining, by the adaptive controllerthe at least one electrical quantity or the stator currents (see abstract).

Claim 4, wherein , and the stator has 
Claim 5, operating at least one inductance of the synchronous generator in a range of saturation to cause at least one parameter to change; and detecting, (see Figs. 7 – 10).

Claim 12, estimating at least one magnetization inductance using an for the at least one magnetization inductance, wherein the specifies a relationship between at least one magnetization inductance and incrementally updating the (see Fig. 1 – 4). 

 
Claim 13, determining  based on a , and the setpoint power to be delivered, wherein specifies one of the setpoint stator currents (see Figs 1 – 4).  


Claim 14, the respective setpoint curve is changed the estimated magnetization inductances; the the  changing the respective setpoint stator current characteristic curve frequently the based on 


Claim 15, determining the setpoint stator currents (Ie-k+--nsa-&A-Iasabased on one quantity from a list including:

Claim 18, changing the respective setpoint stator current characteristic curve is performed 
Moreover, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It would have been obvious before the effective filing date of the claimed invention to disclose the method as disclosed by Beekmann et al and to modify the invention pertaining to the limitations taught by Blaschke et al for the purpose of determining the actual parameters of an electrical machine.
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beekmann et al and Blaschke et al as applied to claim 1 above, and further in view of Tripathi et al (US 2012/0211983).
The combined method discloses all of the elements above.  However, the combined method does not disclose the elements below.
On the other hand, Tripathi et al discloses, regarding, 
Claim 7, estimating,  

Claim 8, determining, by the adaptive controller, transforming the setpoint stator currents 

It would have been obvious before the effective filing date of the claimed invention to disclose the combined method as disclosed above and to modify the invention pertaining to the limitations taught by Tripathi et al for the purpose of reducing losses of a generator.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art does not disclose the method as described in the claim.

Response to Arguments
Applicant's arguments filed 01/10/22 have been fully considered but they are not persuasive.
Regarding the remark that the prior art allegedly fails to disclose “determining the stator currents to be delivered as setpoint stator currents based on the speed and the setpoint power” and “controlling the rectifier to set the stator currents to be delivered as the stator output to the setpoint stator currents”, first of all, the claims are very confusing and vague (see 112, 2nd rejection above).
Also, Beekmann et al discloses determining stator currents to be delivered as setpoint currents, which the current is based on the speed (paragraphs 0044, 0046, 0047; See Fig. 5; notices frequency (speed)/power graph; paragraphs 0051, 0056, 0058, 0072, 0074, 0075) and power (via Ohm’s Law).

The claims do not define the different type of currents (stator current vs. setpoint stator current) and how such currents are different from the prior art.
The claims only disclose in very broad and general terminology, current(s).  Any generator is going to have currents.
Claims 1, 16, disclose in very general terms determining an excitation current or voltage.  Beekman et al discloses such process (paragraph 0044).  The excitation current/voltage is related to the speed (Figs. 3, 6, 4).  
It is reminded that the power is related to the current and voltage by Ohm’s Law (P = V x I).  Any engineer would know how to obtain the power from the current and voltage via Ohm’s Law.
Beekman et al discloses using an excitation current/voltage (at the rotor), which is sent to the stator (paragraph 0046), which is obviously dependent on the power. 
The stator current/voltage are ultimately based on the speed of any of the components (turbine or generator) mentioned in the alternative in claims 1, 16.
The claims disclose “determining a setpoint power to be delivered by the synchronous generator based on speed”, thus the power is related to the speed.  Beekman et al discloses such feature (see Figs. 3, 2).  
None of the claims define what is a “setpoint power”.  Such setpoint power could be any power obtain from the system.  


The claim language is very, very broad, thus the Prior Art reads on the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

March 2, 2022